I
again extend our congratulations to the President on his
election.
The Millennium Summit has charted for us a plan
of action for the immediate future. We must
consistently bear that plan of action in mind as our
main priority, and direct all our work towards its
11

effective implementation. We cannot view the final
document adopted by the most important gathering of
world leaders ever held as a mere expression of good
intentions and act as though it were a matter of routine
and as if nothing had happened.
First, we must take action to ensure that the vast
majority of the human race living in developing
countries make significant progress towards the
attainment of sustainable development. We must make
special efforts with respect to the millions of men,
women and children who live in poverty. They must be
given means of subsistence, education and medical
care.
Our most important shared instrument, the United
Nations, is currently ill-equipped for that enormous
task. We must therefore focus on giving it the power
and means to play an effective role in that important
effort. We believe that the United Nations must play a
central role in the struggle for development. To that
end, we must consider without delay ways to
strengthen the General Assembly, our most democratic
and open institution. It is equally necessary to
strengthen the Organization's primary instrument in
this field, the Economic and Social Council, which
should become a real council for human development,
with authority and ability to act comparable to the
Security Council's.
The message of the Millennium Summit is very
clear: peace and development are equally important,
and each depends on the other. The most urgent tasks
in the struggle against poverty are also clear: to
alleviate the debt burden of highly indebted poor
countries; to tackle the scourges of AIDS and malaria;
and to provide education for all. In all of those tasks
the United Nations must play a leadership role.
In order to meet the established goals of reducing
world poverty by half by 2015, we must ensure that
national Government's measures adopted in accordance
with the social platform of United Nations conferences,
to benefit their populations in the areas of health, food
and education, are accompanied by international
cooperation based on solidarity, in order that those
tasks are carried out efficiently and promptly.
It is therefore particularly important, in order to
support the objectives of, and strategies for, poverty
eradication, that developed countries meet their
commitment to dedicate 0.7 per cent of gross domestic
product to official development assistance.
It is equally urgent to ensure that the rules
regulating international trade and finance are just and
equitable, not only in theory but also in practice, so
that they lead to development for all, and not merely to
the further enrichment of a privileged minority.
In that regard, the high-level intergovernmental
meeting on financing for development, to be held next
year, should result in effective coordination and
harmonization of all the efforts Governments and
international organizations, so that those efforts may
bear tangible fruits meeting the needs of all countries.
The United Nations must be the coordinating centre for
the World Trade Organization and the Bretton Woods
institutions.
With regard to foreign debt, it is vital that the
international community promote, on the basis of
North-South dialogue, the adoption of concerted
measures for the effective resolution of this problem,
which is seriously weakening the sustained economic
growth of developing countries affected by the
excessive burden of debt servicing. We believe that it
will be necessary to consider the timely rescheduling
on favourable terms of the international financial
commitments of developing countries, including highly
indebted poor countries and medium-income countries.
The freeing of resources currently allocated to
debt payment will make it possible for those countries
more efficiently to meet the real needs of their
populations in the areas of food, health and education.
It will also promote their peoples' participation and full
integration within their respective societies. It is also
necessary to recognize the economic and social costs
incurred by developing countries in meeting foreign
debt payments.
Shared responsibility in dealing with economic
and social issues, as well as with regard to questions of
peace, requires more intensive and effective
participation by developing countries in the world
economy, particularly in decision-making and the
formulation of international and economic norms.
The efforts of the developing countries towards
poverty eradication, economic and social progress,
sustained economic growth and sustainable
development are dependent on a favourable
international economic environment and on
international cooperation for renewed and strengthened
development. The magnitude and urgency of the
challenges facing us in the economic and social sphere
12

require the support of all Member States in order to
realize the aspirations of those who cry out for a more
equitable and just world, in which poverty eradication
and the promotion of development are a genuine
expression of international peace and stability.
As for our other main priority, the maintenance of
peace, we must learn from our experience — both from
our mistakes and from our achievements.
The United Nations must be provided with the
means to anticipate and prevent conflicts, not just put
an end to them once they have erupted.
In this respect, disarmament, including nuclear
disarmament, is vital, as is the elimination of the illicit
arms trade. Also key is the struggle against
transnational criminal activities such as terrorism and
the illicit drug trade.
In this context, we welcome the proposal of the
Secretary-General to convene an international
conference on the reduction of the nuclear threat. We
believe that this could help strengthen the commitment
to eliminate nuclear weapons, as recently agreed at the
sixth Review Conference of the Parties to the Treaty on
the Non-Proliferation of Nuclear Weapons (NPT).
Venezuela supports the convening of the United
Nations Conference on the Illicit Trade in Small Arms
and Light Weapons in All Its Aspects, to be held next
year. That Conference will be a perfect opportunity for
us to combine our efforts to adopt measures of
cooperation to eliminate this illicit activity, which has
links to organized transnational crime and is
encouraged by unscrupulous groups or individuals who
act unlawfully.
The role of the United Nations as the only forum
empowered to authorize the use of force must be
reaffirmed, without distinctions or exceptions, apart
from self-defence, which in turn must be in strict
compliance with the provisions of the Charter.
It is urgent to this end to make effective progress
towards reform of the Security Council. This does not
mean mere cosmetic change, but rather real reform,
with a view to ensuring its credibility as a democratic,
transparent and impartial organ in which no country
has the right to block, through the use of the veto,
action agreed by the majority.
If we wish the Millennium Summit to have real
significance, if we want it to be remembered not only
because of the milestone represented by the
participation of an unprecedented number of world
leaders, we must take concrete action at this session of
the General Assembly. Towards that end, Venezuela
fully supports the proposal made recently by the
Minister for Foreign Affairs of Uruguay to create a
working group to ensure implementation of the
Millennium Summit Declaration. We believe that this
group should be open to participation by all Member
States. We believe also that the representatives of the
countries that co-chaired the Summit and those that
presided over the four round tables, as well as the
Chairmen of the regional groups, should participate
actively in this process.









